Citation Nr: 0413927	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  95-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 21, 1993, 
for a 30 percent rating for service-connected post-concussive 
syndrome with post traumatic headaches, including whether 
there was clear and unmistakable error (CUE) in the corrected 
May 1956 and June 1958 rating decisions.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

The instant appeal arose from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Portland, Oregon, which granted a claim for 
increase, to 10 percent, for post-concussive syndrome with 
post traumatic headaches, effective from June 21, 1993.  In a 
November 2000 decision, the Board of Veterans' Appeals 
(Board) granted an increased rating, to 30 percent, for post-
concussive syndrome with post traumatic headaches, effective 
from June 21, 1993.  At that time, the Board also denied 
entitlement to an effective date earlier than June 21, 1993, 
for a compensable rating for post-concussive syndrome with 
post traumatic headaches.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (CAVC or Court), and in 
April 2001 the Court granted a Joint Motion for Remand (Joint 
Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to address the Veterans Claims 
Assistance Act (VCAA).  In September 2001, the Board remanded 
the case to the RO for compliance with the VCAA.  Thereafter, 
in March 2003, the Board once again denied entitlement to an 
effective date earlier than June 21, 1993, for a 30 percent 
rating for post-concussive syndrome with post traumatic 
headaches.  

The veteran appealed the March 2003 Board determination to 
the Court, and in October 2003 the Court granted a Joint 
Motion.  The Joint Motion noted that the Board had expressly 
limited its consideration of the evidence to the one year 
period prior to the date of claim instead of reviewing all 
the evidence of record per Hazan v. Gober, 10 Vet. App. 511 
(1997).  In addition, the Joint Motion found that a remand 
was required in order for the Board to address whether there 
is any other basis, including whether ratings issued in 1956 
and 1958 properly reduced the rating assigned, to award the 
appellant an earlier effective date for his 30 percent 
rating.


FINDINGS OF FACT

1.  The RO issued a rating decision in March 1956, which 
granted service connection for "acute brain syndrome 
(concussion), recovered, with neurotic residuals"; this 
disorder was assigned a 30 percent disability evaluation.

2.  On May 29, 1956, the RO issued a decision which reduced 
the evaluation of the veteran's service-connected disability 
to 0 percent and changed the diagnostic classification of 
this disability to "emotionally unstable personality."  The 
reduction was effective July 29, 1956; he was notified of 
this reduction and was given 60 days from the date of the 
rating decision to present evidence showing that the 
reduction should not be made; and he failed to submit any 
evidence or argument during this time period.
 
3.  In March 1958, the RO issued a proposed rating decision 
to sever service connection for emotionally unstable 
personality disorder on the basis that the granting of 
service connection for that disability was clearly and 
unmistakably erroneous because it was not a ratable 
disability recognized by VA.  The veteran was notified of 
this proposed action at his address of record and he was 
given 60 days in which to respond, which he failed to do.
  
4.  A June 1958 RO decision effectuated the severance of 
service connection for emotionally unstable personality; it 
also determined that service connection was retained for 
acute brain syndrome, recovered, and that a noncompensable 
rating for acute brain syndrome was warranted as no residuals 
or otherwise disabling manifestations were evident.  The 
veteran failed to appeal this action.
 
5.  The corrected May 1956 rating decision and the June 1958 
rating decision were not undebatably erroneous in assigning 
and continuing a 0 percent rating for post-concussion 
residuals.

6.  On June 21, 1993, the veteran filed a claim for an 
increased evaluation for his service-connected concussion 
residuals.
 
7.  In January 2000, the RO issued a decision which increased 
the evaluation assigned to the service-connected concussion 
residuals to 10 percent, effective June 21, 1993.
 
8.  In November 2000, the Board issued a decision which 
increased the evaluation assigned to the service-connected 
concussion residuals to 30 percent, effective June 21, 1993.


CONCLUSIONS OF LAW

1.  An effective date of the award of 30 percent for the 
service-connected post-concussion syndrome manifested by 
headaches earlier than June 21, 1993, is not warranted.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 3.400(o)(2) (2002); .

2.  There was no CUE in the corrected May 1956 and June 1958 
RO decisions which assigned a 0 percent rating for 
service-connected post-concussion residuals, and the 
decisions are final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, additional VCAA notice 
is not required as to any "downstream" element of the 
claim, like the effective date.  VAOPGCPREC. 8-2003 (Dec. 22, 
2003)(69 Fed. Reg. 25, 180) (If, in response to notice of its 
decision on a claim for which VA has already given 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
However, in this case, the veteran had not been given VCAA 
notice as regards the "upstream" element of the claim; 
hence proper VCAA notice is required as regards the earlier 
effective date claim.

In the present case, a substantially complete application for 
VA benefits was received.  Thereafter, in a rating decision 
dated in January 2000, an effective date of June 21, 1993, 
was assigned for a compensable rating for post concussion 
residuals.  Only after that administrative action was 
promulgated did the RO, in January 2002, provide a VCAA 
notice letter to the claimant regarding what information and 
evidence is needed to substantiate the earlier effective date 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  The claimant's attorney also 
received a copy of the April 2001 Appellee's Unopposed Motion 
for Partial Remand and to Stay Proceedings and the September 
2001 Board remand which discussed the VCAA and notified the 
claimant of the pertinent laws and regulations.  These 
documents told him what information and evidence was needed 
to substantiate his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421-22.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the CAVC shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the January 
2002 letter, April 2001 Unopposed Motion, and the September 
2001 Board decision was not given prior to the first AOJ 
adjudication of the claim in January 2000, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, the Board finds that the appellant was advised 
of the "fourth element."  In the January 2002 VCAA notice 
letter, he was advised to inform VA if he was aware of any 
other evidence which supported his claim.  That letter told 
the veteran that it was his responsibility to ensure VA 
received the evidence necessary to support his claim.  In a 
February 2003 letter he was advised to send to the Board 
directly any additional evidence concerning his appeal.  
Thus, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  Regardless, the Board finds that any error as to 
this matter is harmless because the veteran indicated in 
response to the January 2002 VCAA notice letter that he did 
not have any new evidence.  See May 2, 2002 Report of 
Contact. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the claimant, the RO 
obtained federal prison treatment records identified by him.  
As the veteran has been incarcerated since June 1994, the 
prison health care system is his primary health care 
provider.  The record does contain service medical records 
and statements from the veteran and his attorneys.  The Board 
is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a VA medical examination 
scheduled to be held at a VA facility was cancelled due to 
the appellant's incarceration.  However, a VA examination was 
performed and medical opinions were provided by a physician.

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  

Earlier Effective Date

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  The Board will review all the 
evidence of record concerning the post concussion syndrome in 
order to ascertain the earliest possible effective date.  The 
Board states expressly that it is not limiting its 
consideration to the evidence in the one-year period prior to 
the date of the June 1993 claim.  38 U.S.C.A. § 5110(a)(2) 
(West 2002); Hazan at 518.

Service medical records reveal that on March 11, 1954 the 
veteran sustained an injury in a parachute jump when he hit 
his head on a stump and was knocked unconscious.  He had a 
nosebleed.  He experienced confusion and vomiting that he 
attributed to Codeine.  Based on this history and the fact 
that blood was found behind the tympanic membrane, he was 
hospitalized on March 16, 1954.  X-rays of the skull were 
negative, and he was discharged on March 23, 1954. 

A March 1956 VA examination report diagnosed acute brain 
syndrome (concussion) recovered with neurotic residuals, 
headaches, gastric complaints, tension, irritableness, 
moderately severe.  The RO issued a rating decision in March 
1956, which granted service connection for "acute brain 
syndrome (concussion), recovered, with neurotic residuals"; 
this disorder was assigned a 30 percent disability 
evaluation.

The veteran was hospitalized at the VA hospital in 
Minneapolis, Minnesota, from March 14, 1956, to April 24, 
1956.  Physical examination failed to reveal any significant 
abnormalities.  The diagnosis was emotionally unstable 
personality.  On May 29, 1956, the RO issued a decision which 
reduced the evaluation of the veteran's service-connected 
disability to 0 percent and changed the diagnostic 
classification of this disability to "emotionally unstable 
personality."  The reduction was effective July 29, 1956.  
He was notified of this reduction and was given 60 days from 
the date of the rating decision to present evidence showing 
that the reduction should not be made.  He failed to submit 
any evidence or argument during this time period.  He did not 
appeal the decision; therefore, that decision is final.  See 
38 U.S.C.A. § 7105 (West 2002).

The veteran was hospitalized at a VA facility from December 
1, 1957, to December 12, 1957.  He complained of a severe 
headache and said he had about one such headache every two to 
three months that lasted for over a week.  He reported that 
the headaches were chiefly occipital and were associated with 
nausea and vomiting.  He was placed on sedatives and his 
headache disappeared.  Skull X-rays were normal, and a 
tentative diagnosis of psychophysiologic disturbance 
manifested by recurring headaches was made.  The veteran was 
hospitalized again from December 19, 1957, to March 11, 1958, 
when he discharged himself against medical advice.  
Neurological examination and examination of the skull were 
normal, and an electroencephalogram was borderline normal.  
He was diagnosed with emotionally unstable personality.

In March 1958, the RO issued a proposed rating decision to 
sever service connection for emotionally unstable personality 
disorder on the basis that the granting of service connection 
for that disability was clearly and unmistakably erroneous 
because it was not a ratable disability recognized by VA.  
The veteran was notified of this proposed action at his 
address of record and he was given 60 days in which to 
respond, which he failed to do.
  
A June 1958 RO decision effectuated the severance of service 
connection for emotionally unstable personality.  That rating 
also determined that service connection was retained for 
acute brain syndrome, recovered, and that a noncompensable 
rating for acute brain syndrome was warranted as no residuals 
or otherwise disabling manifestations were evident.  The 
veteran failed to appeal this action; accordingly, that 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002).

As to the May 1956 rating decision, March 1958 proposed 
rating action, and June 1958 rating decision, in each case, 
the veteran was notified of the RO's action, and, in the 
cases of the May 1956 and June 1958 rating decisions, he was 
notified of his appellate rights but he did not appeal; 
therefore, the May 1956 and June 1958 rating decisions are 
final and binding in the absence of CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2003).  

In a March 18, 2003, statement, the veteran's former attorney 
stated that the veteran reported that he had never received 
notice of the 1956 rating decision.  The notice letter was 
sent to the address noted by the veteran's former attorney 
and there is no evidence that it was returned as 
undeliverable.  A claim that notice of a RO decision was not 
received is insufficient by itself to rebut the presumption 
of regularity of proper mailing.  Jones (Raymond H.) v. West, 
12 Vet. App. 98, 102 (1998).  The Board does not find that 
the veteran's sworn statement and his mother's sworn 
statement to the effect that the notice was never received is 
the type of "clear evidence to the contrary" needed to 
rebut the presumption.  Ashley v. Derwinski, 2 Vet. App. 307, 
309 (1992).  This is so because these statements were made 
many years after the events in question, and so they are less 
reliable than contemporaneous evidence indicating that notice 
was sent and not returned as undeliverable, and because 
veteran has previously indicated that he did receive notice 
of the rating decision.  See Veteran's written statement 
dated March 23, 2000. 

In his written statement dated March 23, 2000, the veteran 
asserted that he filed an appeal when his disability checks 
were discontinued (in 1956) with the Disabled American 
Veterans.  The record contains no evidence of any notice of 
disagreement filed during this time period.  The veteran also 
asserts in this statement that he did not pursue his legal 
rights because he was told by a VA agent that he would be 
lobotomized if he did so.  Again, there is no support in the 
record for this statement.  Accordingly, the Board finds that 
the 1956 and 1958 decisions are final.

On June 21, 1993, the veteran filed a claim for an increased 
evaluation for his service-connected concussion residuals.  
Non-VA medical records developed between May 1990 and June 
1998 were associated with the claims folders.  These records 
showed that the veteran was treated for recurring headaches, 
to include radiating headaches and pain in the occipital 
area.  Accompanying these headaches were complaints of 
vertigo, dizziness, blurred vision and complaints of seeing 
spots before his eyes.  He also noted intermittent episodes 
of memory loss. Neurological studies were negative, except 
for unrelated problems with the spine.  Between May and July 
1990, he had sought treatment for an exacerbation of his 
occipital and neck pain and headaches.  In December 1992, he 
had one complaint of memory loss.  Treatment records dated 
between January and May 1993 from G.Z., M.D., his private 
physician, did not reflect any treatment for the service-
connected concussion residuals.  

In January 2000, the RO issued a decision which increased the 
evaluation assigned to the service-connected concussion 
residuals to 10 percent, effective June 21, 1993.  In 
November 2000, the Board issued a decision which increased 
the evaluation assigned to the service-connected concussion 
residuals to 30 percent, effective June 21, 1993.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
compensation benefits is that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. § 3.400 
(2003) (to the same effect).

The same general rule pertains to the effective date of an 
award of increased compensation.  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. 
§ 3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2003).

In the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  Any 
communication or action indicating an intent to apply for one 
or more VA benefits, received from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim for benefits.  
38 C.F.R. § 3.155(a) (2003).  The informal claim must 
identify the benefit sought.  Id.

Under 38 C.F.R. § 3.155(a) (2003), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  If a "formal claim" 
has not been received by VA, upon its receipt of an informal 
claim, VA must forward an application to the claimant.  The 
claimant must return the formal claim to VA within one year 
to make the date of receipt of the informal claim an 
appropriate effective date for the claim.  Ibid.  In 
addition, 38 C.F.R. § 3.157(b)(1) (2003) specifies that 
where, as here, a claimant's formal claim for compensation 
already has been allowed, receipt of a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.  See also 38 C.F.R. § 3.155(c) 
(2003).  Further, the date of VA outpatient or hospital 
examination will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2003).  However, receipt of 
a evidence from a private physician, layman, state, or other 
institution will be accepted as an informal claim filed on 
the date VA receives the evidence.  See also 38 C.F.R. 
§ 3.157(b)(2), (3) (2003).  the The Court has held, in 
Servello v. Derwinski, 3 Vet. App. 196 (1992), that the Board 
must look at all communications that can be interpreted as a 
claim for an increased rating, as well as all the evidence of 
record, and determine the earliest date as of which, within 
the one year prior to the claim, the increase in disability 
was ascertainable.  See also VAOPGCPREC 12-98 (Sept. 23, 
1998).

The veteran's service-connected concussion residuals 
manifested by headaches has been rated by analogy to migraine 
headaches.  38 C.F.R. § 4.20 (2003).  According to 38 C.F.R. 
Part 4, Diagnostic Code 8100 (1992), a 30 percent evaluation 
for migraines is warranted when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation required 
very frequent completely prostrating attacks and prolonged 
attacks productive of severe economic inadaptability.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
 
After carefully reviewing the evidence of record, it is found 
that an effective date earlier than June 21, 1993 for the 
assignment of a 30 percent evaluation for the service-
connected concussion residuals manifested by headaches is not 
warranted.  The VA received no correspondence from the 
veteran between the June 1958 final decision which assessed 
his service-connected post concussion residuals as 
noncompensably disabling and June 1993, when he filed his 
claim for increase.  During this period, the VA received no 
treatment records that could be construed as an informal 
claim for increase.  

In the instant case, the veteran's claim for an increased 
(compensable) evaluation was received on June 21, 1993.  The 
evidence does not show that the June 21, 1993, claim was 
received within one year from a time when it was 
ascertainable that an increase in disability had occurred.  
This is so because records developed in the year prior to 
June 21, 1993, do not show an ascertainable increase in the 
post concussion syndrome.  These records reflect complaints 
which he has related to his post concussion syndrome on only 
one occasion during this one year time period; that is, in 
December 1992, when the veteran complained of memory loss.  
Treatment records dated between January and May 1993 from 
G.Z., M.D., his private physician, did not reflect any 
complaints, diagnosis, or treatment relatable to  the 
service-connected concussion residuals.  Therefore, the facts 
of this case do not show that between June 1992 and June 21, 
1993, the veteran suffered from post concussion residuals 
that would warrant a compensable rating, let alone 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, as would have been 
required to justify a 30 percent evaluation prior to June 21, 
1993.

Alternative Bases for an Earlier Effective Date:  CUE

The Joint Motion indicated that the Board should address 
alternative bases for an earlier effective date.  
Specifically, the Joint Motion stated that "[a]nother way 
that the veteran could potentially be entitled to an earlier 
effective date for the 30-percent rating would be if VA did 
not comply with the applicable regulations when reducing the 
rating in 1956 and 1958."  Although neither the Joint Motion 
nor the statements from the appellant's attorney use the term 
"clear and unmistakable error" (CUE) with reference to 
these assertions, it seems clear from a review of these 
documents that these contentions amount to an claim for an 
earlier effective date based upon CUE.  

Although the issue in this case has been brought forward 
formally as an earlier effective date question only, the 
United States Court of Appeals for the Federal Circuit has 
held that the veteran's rights and interests should not be 
foreclosed by the way in which the agency framed the issue 
under dispute and that the veteran can clarify the scope of 
his appeal subsequent to filing.  See Collaro v. West, 136 
F.3d 1304, 1309 (Fed. Cir. 1998).  In this case, as noted 
above, both the veteran's attorney and the VA Office of 
General Counsel have indicated that the veteran is in 
disagreement with the effective date assigned, to include 
based on a claim of CUE.  Also, the veteran's attorney's 
argument with respect to why an earlier effective date is 
warranted mirrors his argument with respect to why the 1956 
and 1958 RO decisions were erroneous; that is, he asserts 
that the 1958 restoration of service connection for post 
concussion residuals based on CUE in a 1956 rating decision 
required a restoration of a 30 percent rating as well.  Based 
on such, the Board determines that jurisdiction extends to 
the CUE question in this case.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 394 (1993).  
The RO did not provide the text of relevant laws and 
regulations to the veteran relevant to CUE; however, the 
Board did address CUE in its March 2003 decision and in its 
April 2003 letter denying the veteran's motion for 
reconsideration.  Moreover, the veteran's attorney, in his 
April 16, 2004 statement to the Board cites to case law 
relevant to CUE, indicating that the veteran and his 
representative have knowledge of the governing regulations.  
Further, he requests that the Board consider these arguments 
and waives initial consideration of the submission by the RO.  
Based on the above, the Board will proceed to address the 
matter of claimed CUE in earlier RO determinations, absent 
any prejudice to the veteran. 

CUE is the means by which a veteran may obtain reversal or 
revision of a final decision which he did not appeal during 
the appeal period.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.305(a); see Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994) (a CUE claim is a collateral attack on a final RO 
decision).  Where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which reverses or revises the prior 
decision on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time must have been incorrectly 
applied.  The error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran contends that he is entitled to a 30 percent 
disability rating for his service-connected concussion 
residuals from July 29, 1956, to June 21, 1993.  As an 
initial matter, the Board finds that CUE has not been claimed 
with sufficient specificity.  If a claimant wishes to 
reasonably raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If 
the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the Court has indicated that the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).
 
Here, a legally sufficient claim of CUE has not been raised 
as to either the 1956 or the 1958 rating decisions.  As noted 
below, the argument in the Joint Motion to the effect that 
proper notification procedures were not followed in 
connection with the May 1956 rating decision, and therefore 
an earlier effective date for a 30 percent rating for post 
concussion residuals is warranted, is not accurate.  As 
explained in detail below, notification procedures in effect 
at the time of the May 1956 rating decision were properly 
followed.  Regardless, the appellant has not provided 
persuasive reasons as to why, even if the notification was 
improper, how application of the proper notification 
procedures would have compelled the RO to reach a manifestly 
different result on the merits of the claim. 

The Board also does not find that a legally sufficient claim 
of CUE has been raised as regards the other argument raised 
in the Joint Motion and the veteran's attorney's April 2004 
written statement.  In essence, it is argued that when CUE 
was found as to the disability noted in the May 1956 rating 
decision, the law required that CUE be found as well as 
regards the evaluation assessed for that disability.  As 
support, the attorney cites 38 C.F.R. § 3.105(a), which 
states that an adjudicative action which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.

The appellant's attorney argues that since the RO found it 
was error in the 1956 rating decision to change the 
disability from post concussion residuals to inadequate 
personality, it must also have been error when the 1956 
rating decision reduced the service-connected disability 
rating from 30 to 0 percent.  He argues that the effect of 
the June 1958 rating decision should have been to "restore 
the veteran to the same place he was had the incorrect 
decision not been made."  

As to this argument, the Board first notes that 38 C.F.R. 
§ 3.105(a) was not in existence in 1956 or in 1958.  The 
applicable law, which contains the same language relied upon 
by the appellant's attorney, is VA Regulation 1009(A) 
(Transmittal Sheet 125, April 12, 1955).  Significantly, the 
appellant has not provided persuasive reasons as to why VA 
Regulation 1009(A) compels this result.  In essence, all VA 
Regulation 1009(A) says is that the corrected decision is, in 
essence, made effective as of the date of the incorrect 
decision.  The appellant does not address with specificity 
how the application of the cited regulations would dictate a 
"manifestly different" result.  In other words, VA 
Regulation 1009(A) does not state that when the effect of CUE 
is to restore a certain service-connected disability, then by 
law the highest disability evaluation previously assigned for 
that disability must also be restored.

Even assuming, arguendo, that the appellant has raised a 
legally sufficient claim of CUE, the Board finds no CUE with 
respect to the argument concerning proper notification.  The 
Board notes that the Joint Motion, citing a 1993 Court case, 
Brown v. Brown, 5 Vet App. 413, indicated that it is unclear 
whether the notification requirements found in 38 C.F.R. 
§ 3.400(r) (1992) and 38 C.F.R. § 3.105(e) (presumably also 
the 1992 version) were met in this case.  The Joint Motion 
noted that the effect of these 1992 regulations "is that no 
rating reduction can be effective less than 120 days after 
the proposed reduction is sent to the veteran."  

The Board points out that the rating decision that is the 
focus of these remarks, the rating decision that reduced the 
service-connected disability from 30 percent to 0 percent, is 
dated in 1956.  As such, the question is whether notification 
requirements in effect in May 1956 were properly applied.  
The Board notes that 38 C.F.R. § 3.105(e) was not in 
existence in 1956 and that the pertinent regulation that was 
in effect at that time, VA Regulation 1009(E) (Transmittal 
Sheet 125, April 12, 1955) provided that a rating reduction 
could be effective within 60 days, where, as here, additional 
evidence is not submitted within 60 days from the date of the 
rating in question.

Specifically, VA Regulation 1009(E) provided:

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation 60 days 
from the date of rating, followed by the 
reduced evaluation.  In all such cases 
award action and approval will be 
processed at the time of rating but the 
date of submission and approval entered 
on the award form will be the date 
following expiration of the 60-day period 
following the date of rating.  The 
reduction or discontinuance of the award 
shall become effective, in accordance 
with paragraph III(b), part I, Veterans 
Regulation No. 2(a) on the last day of 
the month in which the approval of the 
award is effective.  In view of the time 
limitation the veteran will be promptly 
notified in writing at the time that such 
award action and approval are processed 
that the reduction or discontinuance will 
be effective as provided above, without 
further notice, if additional evidence is 
not submitted within the 60-day period.  
If the veteran submits additional 
evidence within the 60-day period, the 
rating and all award or approval action 
processed in accordance with the 
foregoing shall be reconsidered and 
confirmed, modified, or canceled as 
required.

The May 1956 rating decision followed VA Regulation 1009(E) 
to the letter.  The May 29, 1956, rating extended the 30 
percent evaluation for post concussion residuals until July 
29, 1956, 60 days from the date of rating, followed by the 
reduced evaluation, effective July 29, 1956.  The veteran was 
promptly notified in writing at the time that such award 
action and approval were processed, by letter dated May 29, 
1956, that the reduction would be effective as provided 
above, without further notice, if additional evidence was not 
submitted within the 60-day period.  Additional evidence was 
not submitted within the 60-day period.  Accordingly, the 
Board finds that the notification requirements in effect in 
May 1956 were properly applied as regards the May 1956 rating 
decision which reduced the veteran's disability level.  
Therefore, the Board finds that no CUE exists with regard to 
this aspect of the claim.

With regard to the appellant's argument that, in essence, the 
June 1958 decision was erroneous in that it did not restore a 
30 percent disability evaluation when it restored service 
connection for post concussion residuals, the Board cites to 
no law or regulation that requires that result.  The 
appellant's attorney argues that the reduction from 30 
percent to 0 percent was void ab initio and cites to caselaw 
regarding ratings which were in effect for more than 5 years, 
where special provisions apply to reductions.  See 38 C.F.R. 
§ 3.344(a) (2003).  

First, the Board notes that 38 C.F.R. § 3.344 was not in 
existence at the time of the May 1956 reduction.  Instead, 
the applicable law was VA Regulation and Procedure 1172(C) 
(eff. Sept. 20, 1946) which stated that the special 
provisions did not apply to cases such as the one at hand, 
where the veteran's 30 percent rating had been in effect less 
than 8 months at the time of the reduction.  The special 
provisions applied only to permanent ratings or ratings which 
had been in effect for 5 years or more and were "not for 
application in the cases of veterans so recently discharged 
from the service that their disability has not been 
stabilized."  The regulation stated that as regards these 
"new cases . . . reexaminations disclosing improvement of 
the physical or mental condition will warrant reduction of 
the rating."

The facts of this case reveal that at the time of the May 
1956 rating decision, the RO's evidence included a VA 
hospitalization report which noted his complaints of 
headaches and only diagnosed inadequate personality.  It 
seems clear that reasonable minds could differ as to whether 
improvement in post-concussion syndrome had been shown, given 
that no such residuals were even diagnosed following a month-
long period of inpatient assessment.  Given this evidence, 
there is nothing to suggest that, at the time of the May 1956 
RO decision, all reasonable adjudicators would have viewed 
the veteran's post-concussion syndrome to be present, let 
alone found that the syndrome was compensably disabling.

Thus, the statement in the Joint Motion that the RO, "in May 
1956, [appeared] to have assigned the zero-percent rating 
based upon the personality disorder" perhaps presumes too 
much.  The May 1956 rating decision clearly reveals that the 
VA adjudicator found the veteran's post-concussion residuals 
to be nondisabling.  The adjudicator noted that there were no 
neurological findings at the time of the concussion.  This 
finding is supported by an in-service physician's progress 
note, dated March 18, 1954, which noted "no neurological 
findings" several days after the inservice concussion.  
Further, the adjudicator relied on the fact that there were 
no organic findings in the March 1956 VA examination.  Again, 
a review of that record reveals that the physician wrote "no 
organic findings" on the examination report.  These 
findings, it is at least arguable, are supportive of a 
noncompensable disability evaluation for post-concussion 
residuals at the time of the May 1956 rating reduction.

"There is a presumption of regularity under which it is 
presumed that government officials 'have properly discharged 
their official duties'."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Concerning this, 
the Board notes that it is not generally a fruitful exercise 
to speculate on whether a particular RO decision issued prior 
to February 1, 1990, applied relevant regulations based on 
whether the RO specifically discussed the regulations in the 
rating decision because, before February 1, 1990, when 38 
U.S.C. § 5104(b) was added to the law to require ROs to 
specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  Moreover, the absence of a specific reference to, or 
failure to cite, a controlling regulation in a rating 
decision does not mean it was not considered.  VAOPGCPREC 
6-92 at para. 6 (Mar. 6, 1992).  Failure to discuss 
regulations does not constitute CUE as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.

Regardless, the June 1958 rating decision which restored 
service connection for post-concussion residuals did address 
whether there were disabling manifestations of that disorder 
and concluded that "[n]o residuals or otherwise disabling 
manifestations of this condition are evident."  The Board is 
aware that the RO was considering a December 1957 
hospitalization report, but given that no disabling 
manifestations had been noted in the 1956 hospitalization 
record either, there is nothing to suggest that, at the time 
of the June 1958 RO decision, all reasonable adjudicators 
would have viewed the veteran's post-concussion syndrome to 
be present, let alone found that the syndrome was compensably 
disabling.

Further, the language of the applicable regulations indicates 
that CUE can be found as to one aspect of a claim but not to 
another.  VA Regulation 1009(A) states that VA rating boards 
can "reverse or amend" rating decisions.  This language 
indicates that when CUE is found, it can be found as to one 
aspect of a decision but not as to another.  In other words, 
the applicable regulations seem to incorporate the idea that 
there can be CUE as to the disability named in a rating 
decision, but not as to the reduction in disability 
evaluation.

The veteran's contention that the RO in May 1956 and June 
1958 should not have reduced in the first instance, and then 
should have restored, in the second instance, the 30 percent 
disability evaluation for post-concussion residuals.  Based 
on the evidence, this argument appears to boil down to a mere 
dispute with how the RO weighed the evidence at the time of 
the May 1956 and June 1958 rating decisions and does not meet 
the standard of CUE.  There is nothing in the evidence from 
the time of those rating decisions which would compel a 
conclusion, to which reasonable minds could not differ, that 
the veteran's post-concussion residuals were compensably 
disabling at the time of the May 1956 and June 1958 RO 
decisions.  The file shows that the RO properly considered 
the evidence when making these decisions, and that the error 
in nomenclature made in the May 1956 decision was corrected 
in the June 1958 decision.  There was no undebatable error of 
law that would have manifestly changed the outcome, and the 
Board finds no CUE in the May 1956 and June 1958 RO 
decisions.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an earlier effective date 
for the award of a 30 percent disability evaluation for the 
service-connected post-concussion residuals manifested by 
headaches.


ORDER

Entitlement to an effective date earlier than June 21, 1993, 
including on the basis of CUE, for the award of a 30 percent 
disability evaluation for the service-connected post-
concussion syndrome manifested by headaches is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



